Per Curiam.

The bill of exceptions in this case is irre» guiar. The exceptions should be settled by all the Judges, sitting together, as a Court-., Separately, or individually, they cannot act judicially, or as a Court. Though a bill of exceptions may he signed after trial, or after the Court has adjourned, it should be by all the Judges, acting together, as a Court. In a similar case, at the last term, we ordered the bill of exceptions to be sent back to the Court of Common Pleas, that the Judges might consider of it and sign it, while together.
Motion granted.